Citation Nr: 1417824	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  07-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 

2. Entitlement to a total rating based on unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to September 1974.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in New York, New York that declined to reopen the claim of entitlement to service connection for schizophrenia, denied the propriety of a rating reduction for service-connected headaches and denied a total rating based on unemployability due to service-connected disability (TDIU). 

By decision dated in March 2011, the Board reopened the claim of entitlement to service connection for schizophrenia and denied the matter on the merits. The Board remanded the claims of propriety of a rating reduction for service-connected headaches and TDIU for further development.

The Veteran appealed the denial of service connection for schizophrenia to the United States Court of Appeals for Veterans Claims (Court). In a February 2012 Joint Motion for Partial Remand, the parties requested that the Court vacate that portion of the Board's decision that denied service connection for schizophrenia. 

In a February 2012 Order, the Court vacated the Board's March 2011 decision that denied entitlement to service connection for schizophrenia and remanded the matter for further consideration and instructions consistent with the February 2012 Joint Motion for Partial Remand.

By decision in November 2012, the Board restored the 50 percent disability evaluation for service-connected headaches from October 1, 2009, and denied an evaluation in excess of 50 percent for headaches. This matter is no longer for appellate consideration. The issues of entitlement to service connection for schizophrenia and TDIU were remanded by the Board for further development in November 2012 and June 2013.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required due to incomplete compliance with the June 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The June 2013 remand directed the RO to request the Veteran's personnel file and Army Reserve records and associate them with the claims folder; however, it is not clear that all relevant records have been obtained.  In July 2013, the RO requested the Veteran's "compete medical/dental records," and his "entire personnel file at [the National Personnel Records Center]."  The request, however, only indicated that the Veteran had served from August 1971 to September 1974 and did not mention that the Veteran had reserve service.  Thus, it does not appear that reserve records have been requested.

The June 2013 remand also asked an examiner to determine whether there was "objective documentation of record that the Veteran had an acquired psychiatric disorder or schizophrenia that clearly and unmistakably pre-existed service."  As to the acquired psychiatric disorder, the November 2013 examiner responded that the Veteran's psychiatric disorder "most likely" predated service.  The standard for rebutting the presumption of soundness-the standard requested by the Board-is whether clear and unmistakable evidence shows that the disorder existed prior to service.  See 38 C.F.R. § 3.304(b).  The examiner's application of a lesser evidentiary standard was therefore inadequate for rating purposes.  As to schizophrenia, the examiner opined that the record "even more strongly suggests" that schizophrenia onset prior to military service.  In support of this conclusion, the examiner cited statements the Veteran had made in a June 1997 hearing, an October 2002 VA examination, and an April 2013 evaluation.  Again, the examiner did not apply the clear and unmistakable standard.  

After determining that the Veteran's acquired psychiatric disorder predated service, the examiner opined that "service treatment records do not demonstrate that the psychiatric disorder clearly and unmistakably increased in severity beyond the normal progression of the disease during active duty."  This improperly raises the evidentiary standard against the Veteran.  The examiner should instead determine whether the evidence clearly and unmistakably shows that the psychiatric disorder did not worsen during service.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) ("the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness [emphasis added]").  

Finally, the June 2013 remand requested an opinion regarding whether the Veteran's service-connected conditions rendered him totally disabled and unable to secure employment.  In response, the examiner noted that it was difficult to render an opinion without examining the Veteran in person, but that his long-standing psychiatric disorder and associated symptoms suggested that he would be unable to function in a substantially gainful work position.  At the time of the opinion, the Veteran was service-connected for chronic frontotemporal headache, lip scar, residual scar right elbow laceration, left upper eyebrow scar, and right upper eyebrow scar.  The examiner thus attributed the Veteran's inability to work to his nonservice-connected disorders and failed to address his service-connected disorders.  The addendum opinion should address those issues and, if the examiner still believes it necessary, an in-person examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1. Request any Army Reserve records and associate them with the claims folder.  All attempts to obtain records should be documented in the claims folder.

2. Following receipt of any additional information, but whether or not additional information is received, refer the case to the VA psychologist who prepared the November 2013 opinion, or if that examiner is not available to another suitable examiner.  The claims folder including all electronic folders must be made available to the examiner.  The clinical findings should be reported in detail. The examiner should respond to the following questions with detailed and complete rationale.

a) Is there is objective documentation of record that the Veteran had an acquired psychiatric disorder that clearly and unmistakably pre-existed service?  

b) If the examiner finds that an acquired psychiatric disorder predated service, do service treatment records demonstrate that an acquired psychiatric disorder clearly and unmistakably did not increase in severity beyond normal progression of the disease during active duty?  

c) Do the Veteran's service-connected disabilities render him totally disabled and unable to secure or maintain gainful employment?  The examiner should note that the Veteran is currently service-connected for chronic frontotemporal headache, lip scar, residual scar right elbow laceration, left upper eyebrow scar, and right upper eyebrow scar.  The examiner should ensure that the opinion is based only on the Veteran's service-connected disabilities.  

If the examiner opines, in responding to questions (a) and (b) above, that any acquired psychiatric disorder was incurred in, aggravated by, or otherwise related to service, then, in addition to providing the above opinion in (c), she should also provide an opinion regarding whether those acquired psychiatric disorders that she believes related to service, combined with his already service-connected disorders, render him unable to secure or maintain substantially gainful employment.

If the examiner believes that an in-person examination is necessary to render an accurate opinion, that should also be scheduled.

All opinions should be fully explained with complete rationales.

3. The RO should ensure that the clinical examination and report requested above comply with this remand. If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction.

4. After taking any further development deemed appropriate, re-adjudicate the claims, including TDIU. If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



